Per Curiam. On June 25, 1998, we issued a per curiam, wherein we concluded that counsel, Sharon Russell, had filed a timely notice of appeal on August 22, 1997, from appellant’s conviction on a drug charge, but that counsel did not perfect appellant’s appeal because she failed to file a record with the appellate court. Appellant later filed a pro se motion for a belated appeal which we considered and granted as a motion for rule on the clerk. At the same time, we appointed substitute counsel for Ms. Russell, and that substituted counsel now represents appellant on appeal.  In the June 25, 1998 per curiam, we directed Ms. Russell to appear and show cause why she should not be held in contempt for her conduct in failing to perfect appellant’s appeal. As directed, she appeared on Thursday, September 17, 1998, at which time she pled guilty. Ms. Russell offered mitigating circumstances which this court fully considered in rendering its decision, wherein we accepted Ms. Russell’s plea and imposed a fine of $250.00. That fine shall be paid within thirty days of the date of this per curiam. Having accepted counsel’s guilty plea and having assigned a fine, we now conclude this matter by forwarding a copy of this opinion to the Committee on Professional Conduct for that Committee’s consideration along with our earlier June 25, 1998 per curiam. Contempt order is hereby issued.